

EXECUTION VERSION
AMENDMENT TO STORAGE FACILITIES AGREEMENT
THIS AMENDMENT to the STORAGE FACILITIES AGREEMENT (this “Amendment”), dated as
of May 8, 2017 is made between J. Aron & Company LLC (“Aron”), a general
partnership organized under the laws of New York and Par Hawaii Refining, LLC
f/k/a Hawaii Independent Energy, LLC (the “Company”), a limited liability
company organized under the laws of Hawaii (each referred to individually as a
“Party” or collectively as the “Parties”).
RECITALS
WHEREAS, Aron and the Company are parties to that certain Supply and Offtake
Agreement, dated as of June 1, 2015 (from time to time amended, modified,
supplemented, extended, renewed and/or restated, the “S&O Agreement”) pursuant
to which Aron has agreed to procure crude oil and other petroleum feedstocks for
the Company for use at the Refinery and purchase certain refined products
produced by the Refinery and, in connection with the S&O Agreement, the Parties
entered into that certain Storage Facilities Agreement dated as of June 1, 2015,
as amended (the “Agreement”); and
WHEREAS, the Parties wish to further amend the Agreement as hereinafter
provided;
NOW, THEREFORE, the Parties agree as follows:
SECTION 1Definitions; Interpretation
Section 1.1    Terms Defined in Agreement. All capitalized terms used in this
Amendment (including in the Recitals hereto) and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.
Section 1.2    Interpretation. The rules of construction set forth in
Section 1.2 of the Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.
SECTION 2    Amendment to the Agreement
Section 2.1    Amendment. Upon the effectiveness of this Amendment, Section 4 of
the Agreement is hereby amended by amending and restating the last sentence of
such section to read as follows:
Aron shall have the option to prepay, on the Commencement Date or from time to
time thereafter, the rent for the use of the Storage Facilities for the period
(or any portion of the period) from the Commencement Date or such later date
through the last day on which any Materials are held by Aron in any of the
Storage Facilities.
Section 2.2    References Within Agreement. Each reference in the Agreement to
“this Agreement” and the words “hereof,” “hereto,” “herein,” “hereunder,” or
words of like import, shall mean and be a reference to the Agreement as
heretofore amended and as amended by this Amendment.
SECTION 3    Representations and Warranties
To induce the other Parties to enter into this Amendment, each Party hereby
represents and warrants that (i) it has the corporate, governmental or other
legal capacity, authority and power to execute this Amendment, to deliver this
Amendment and to perform its obligations under the Agreement, as amended hereby,
and has taken all necessary action to authorize the foregoing; (ii) the
execution, delivery and performance of this Amendment does not violate or
conflict with any law applicable to it, any provision of its constitutional
documents, any order or judgment of any court or Governmental Authority
applicable to it or any of its assets or subject; (iii) all governmental and
other consents required to have been obtained by it with respect to this
Amendment have been obtained and are in full force and effect; (iv) its
obligations under the Agreement, as amended hereby, constitute its legal, valid
and binding obligations, enforceable in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law) and (v) no Event of Default with
respect to it has occurred and is continuing.
SECTION 4    Miscellaneous
Section 4.1    Agreement Otherwise Not Affected. Except for the amendments
pursuant hereto, the Agreement remains unchanged. As amended pursuant hereto,
the Agreement remains in full force and effect and is hereby ratified and
confirmed in all respects. The execution and delivery of, or acceptance of, this
Amendment and any other documents and instruments in connection herewith by any
Party shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by it to provide any other or further amendments,
consents or waivers in the future.
Section 4.2    No Reliance. Each Party hereby acknowledges and confirms that it
is executing this Amendment on the basis of its own investigation and for its
own reasons without reliance upon any agreement, representation, understanding
or communication by or on behalf of any other Person.
Section 4.3    Costs and Expenses. Each Party shall be responsible for any costs
and expenses incurred by such Party in connection with the negotiation,
preparation, execution and delivery of this Amendment and any other documents to
be delivered in connection herewith.
Section 4.4    Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Parties and their respective successors
and assigns.
Section 4.5    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED UNDER THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER STATE.
Section 4.6    Amendments. This Amendment may not be modified, amended or
otherwise altered except by written instrument executed by the Parties’ duly
authorized representatives.
Section 4.7    Effectiveness; Counterparts. This Amendment shall be binding on
the Parties as of the date on which it has been fully executed by the Parties.
This Amendment may be executed in any number of counterparts and by different
Parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
Section 4.8    Interpretation. This Amendment is the result of negotiations
between the Parties, has been reviewed by counsel to each of the Parties, and is
the product of all Parties hereto. Accordingly, this Amendment shall not be
construed against any Party merely because of such Party’s involvement in the
preparation hereof.
[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
Agreement as of the date first above written.
J. ARON & COMPANY LLC


By:    /s/ John Eleoterio        
Name:    John Eleoterio            
Title:    Managing Director        




PAR HAWAII REFINING, LLC


By:    /s/ William Monteleone    
Name:    William Monteleone        
Title:    Chief Financial Officer




1
NY2-788797